This case has been submitted upon the record only; no briefs having been filed by either of the parties. It appears from the record that the judgment of the court below was superseded by a bond given for that purpose. The giving of the bond did not, as a matter of law, affect our option to dismiss the appeal or to examine the record for fundamental errors, and make disposition accordingly, as decided in Haynes v. J. M. Radford Groc. Co., 118 Tex. 277, 14 S.W.2d 811. However, unless such circumstances appear to suggest that a dismissal is the more appropriate action, it occurs to us that where a judgment has been superseded it is the more preferable to examine the record to ascertain if there be any fundamental errors precluding an affirmance of the judgment. Under this view, we have examined the record and have noted no errors.
It is accordingly our opinion that the judgment should be affirmed, and it is so ordered.